

116 HR 4380 IH: Transparency for Transfer Students Act
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4380IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Mr. Castro of Texas (for himself and Mr. Marchant) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to clarify requirements for disclosure of transfer of
			 credit policies.
	
 1.Short titleThis Act may be cited as the Transparency for Transfer Students Act . 2.Transfer of credit policiesSection 485(h)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(h)(1)) is amended—
 (1)in the matter preceding subparagraph (A)— (A)by inserting on the website of the institution and in at least one other relevant publication (such as a course catalogue) after publicly disclose; and
 (B)by inserting , easy to find, after readable; (2)in subparagraph (B), by striking the period at the end and inserting the following: , including a link to the website of each institution of higher education on such list and a link to or an explanation of the provisions of each such articulation agreement; and; and
 (3)by adding at the end the following:  (C)a list of transfer-related resources and information not otherwise provided under subparagraphs (A) and (B) that the institution provides (such as deadlines, financial aid information, and relevant staff contact information).
					.
			